DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The submission filed 3/4/2021 (“amendment”) has been accepted and entered. In addition, the IDS submissions filed 1/26/21 and 11/11/20 have been considered. Accordingly, claims 1-20 are pending. 

Claim Objections
The objection to claims 1, 8 and 15 for including a typographical has been withdrawn as a result of the amendment. 

Double Patenting
The rejection has been withdrawn as a result of the filing of a terminal disclaimer listing applications (1)-(8), as previously annotated in the non-final rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0249032 to Lee et al. (“Lee”) in view of U.S. Patent No. 6,526,284 to Sharp et al. 
With respect to claims 1, 8 and 15, Lee discloses an apparatus comprising at least one processor, a communication interface configured to communicate via at least one network, and at least one memory storing computer program code, the apparatus being onboard a vehicle and in communication with a plurality of sensors onboard the vehicle, the at least one memory and the computer program code configured to, with the processor (i.e., FIG. 3 and corresponding description), cause the apparatus to at least: 
recognize a maplet request identifying a request region;
(¶¶ 69-70) (i.e., HD map transmits an particular area (¶32 “photographing device 110 may acquire an actual image by capturing a target area that is at least a part of the area expressed by the high definition map (S110)”) (¶ 30 “The updating unit 140 may update the high definition map by comparing the local landmark map with the portion corresponding to the target area of the high definition map”); 
responsive to determining that the vehicle is within the request region (¶32 “In order to set an area in the high definition map for comparing with the actual image, positioning means such as a GPS (global positioning system) may be used”), process sensor data captured by two or more sensors of the plurality of sensors to generate a multi-sensor data stream corresponding to a segment of a road network; 
(i.e., image data from photographing device 110 i.e., ¶36 “a point on the first coordinate system, is moved into a two-dimensional actual image by the transformation matrix”, combined with GPS and IMI sensors, i.e., ¶39 “value of the transformation matrix approximately estimated through GPS, IMU (Inertial Measurement Unit), etc.”; ¶45 “correcting the transformation matrix may be designed using driving information . . . a wheel speed, a yaw rate, a steering angle, a gear signal, a signal from an IMU sensor, or the like may be used”) (¶4 “high definition map 1 can be generally generated using a three-dimensional point cloud data obtained while driving a real road with a mobile mapping system (MMS) vehicle equipped with a high definition sensor (RTK GPS, INS, LIDAR, etc.).”) 
identify one or more observations corresponding to at least one roadside environmental element within the multi-sensor data stream; 
type, purpose, etc.”) (¶ 3 “features around the road . . . guardrail”) 
(¶¶ 4–5 “high definition map 1 can be generally generated using a three-dimensional point cloud data obtained while driving a real road with a mobile mapping system (MMS) vehicle equipped with a high definition sensor (RTK GPS, INS, LIDAR, etc.) . . . Referring to FIG. 1 . . . the periphery 3 of the road expressed in the form of a point cloud can be identified . . . the road and the periphery thereof may change from time to time . . . such change in the information need to be reflected quickly and accurately in the high definition map, it can be said that an effective update of the high definition map is very important”) (¶¶ 26-27 “photographing device 110 may capture a target area corresponding to at least a part of the actual area expressed by the high definition map . . . capturing the road 10 and the periphery area thereof as the target area . . . information necessary for driving the vehicle 20 may be referred to as a landmark, and the landmark may be expressed in the form of a vector image . . . landmarks on the road surface may be expressed in the form of lines, and the landmarks, which are the information display objects, may be expressed on the high definition map in the form of points”)
(¶ 68 “landmark map generation unit 130 of FIG. 2A may provide the landmark position, and the covariance and attribute thereof to the updating unit 140 . . . three-dimensional position of the landmark, the covariance and attribute thereof to the updating unit 140”) (¶ 35 “landmark in the form of a line may be expressed in the form of a set of a plurality of points, it may have a plurality of coordinate values corresponding to each of the plurality of points”) (¶  38 “convert the coordinates of points on a lane of the three-dimensional high definition map to the coordinates of the two-dimensional actual image reference using the transformation matrix described through Equation 1”) (¶ 40 “FIG. 5 is a view for illustrating an example in which two lines 410 and 420, such as a lane, correspond to point-to-point in more detail according to the present invention”) (¶ 42 “landmarks in the form of the line in which a large number of points can appear in the single line’) (210, 220, FIG. 4) (FIG. 5-6);
generate a maplet based on the one or more observations and the maplet request, wherein generating the maplet comprises using a predetermined data model corresponding to a roadside environmental element class to transmit road data corresponding to at least one of the one or more observations corresponding to the at least one roadside environmental element
landmark position, and the covariance and attribute thereof to the updating unit 140 ”) in order to perform comparisons, matching and updating for like data at the updating unit 140 (¶ 69 “updating the high definition map through comparison with a local landmark map . . . updating unit 140 may receive information about a landmark position, and a covariance and attribute thereof from the local landmark map generation unit 130 . . . new landmark added . . . deleted landmark removed”; ¶¶ 71-73; ¶ 43 “the landmark in a point form . . . landmark in the actual image is mapped one-to-one with the landmark in the high definition map”; ¶¶ 49-50 “local landmark map generation unit 130 may generate a three-dimensional local landmark map of the target area from the information included in the actual image (S140), and the updating unit 140 may update the high definition map through comparison between the local landmark map and the portion corresponding to the target area . . . ICP algorithm, which is generally known, may be used for matching the local landmark map with the high definition”. In addition, any data transmission is necessarily encoded for transmission) (¶67-68 “The local landmark map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark. For example, in case a traffic light is the landmark, the local landmark map generation unit 130 may identify a direction (horizontal or vertical) of the traffic light and the number of provided lights (2, 3, 4, etc.) as the attributes. Alternatively, in the case of a sign, the local landmark map generation unit 130 may identify the shape, type, purpose, etc. of the sign as the attributes . . . local landmark map generation unit 130 of FIG. 2A may provide the landmark position, and the covariance and attribute thereof to the updating unit 140 within the high definition map updating apparatus 100, and the local landmark map generation unit 130 of FIG. 2B may provide the three-dimensional position of the landmark, the covariance and attribute thereof to the updating unit 140 of an external high definition map updating server S through a communication means within the high definition map updating apparatus 100”); and
provide the maplet such that a network apparatus receives the maplet, wherein the network apparatus is configured to validate or update map data of a digital map representing the road network based at least in part on the maplet. (S150) (¶23 “high definition map updating server S of the remote location may also use information transmitted from the high definition map updating apparatus 100 of each vehicle 20 to perform the update of the high definition map”) (¶68). 

(¶46-50 “transformation matrix for obtaining the position and orientation of the photographing device . . . generate a three dimensional local landmark map of the target area from the information included in the actual image . . . updating unit 140 may update the high definition map through comparison between the local landmark map and the portion corresponding to the target area in the high definition map” wherein a common predefined data model between the HD map and the vehicle message is necessary for any comparison)
(¶50 ICP algorithm . . . used for matching”)
(¶¶ 66-68 “map generation unit 130 extracts feature points in the actual image captured by the photographing device 110 to identify the attribute of the landmark and match the attribute with the three-dimensional position of the landmark whose attribute has been identified. In order to identify the attribute of the landmark, the local landmark map generation unit 130 may use a machine learning method such as a deep learning . . . map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark . . . identify the shape, type, purpose, etc . . . map generation unit 130 may provide the updating unit 140 with the three-dimensional position of the landmark, the covariance and attribute thereof”) 
(¶ 69 “updating the high definition map through comparison with a local landmark map . . . updating unit 140 may receive information about a landmark position, and a covariance and attribute thereof from the local landmark map generation unit 130 . . . new landmark added . . . deleted landmark removed”)
 (¶ 3 “features around the road such as a stop line, a sign, a traffic light, and a guardrail”) (¶¶ 4–5 “high definition map 1 can be generally generated using a three-dimensional point cloud data obtained while driving a real road with a mobile mapping system (MMS) vehicle equipped with a high definition sensor (RTK GPS, INS, LIDAR, etc.) . . . important information on driving of a vehicle, such as a lane, a stop line, a sign, a milestone, and the like, it may be expressed in detail in the form of a vector image. Referring to FIG. 1 . . . the periphery 3 of the road expressed in the form of a point cloud can be identified . . . the road and the periphery thereof may change from time to time . . . such change in the information need to be reflected quickly and accurately in the high definition map, it can be said that an effective update of the high definition map is very important”)
(¶74 “updating unit 140 may obtain a weight average of the plurality of new landmark positions received by reflecting the covariance. The updating unit 140 according to an embodiment may use a Kalman Filter to 
However, using a predetermined data format to encode data for transmission was commonly known in the art at the time of the effective filing date.  
For example, Sharp, from the same field of endeavor, discloses transmission of updated map data (col. 2, ll. 20-44 “transmission as a plurality of data elements which each relate to and include an identification of a particular segment or region of a map”) (col. 5, ll. 8-15 “Updates since the latest distribution of a static database of geographic information are transmitted as described above and the receiving device superimposes the received update information on the map grid”) wherein the map data in a predetermined data format (col. 8, ll. 48-67  “The data within a data element is organised to achieve independence between the data components within the data element . . . the internal organisation of a data element has already been described--the header includes a GIS data element identifier including a data type identifier, a grid reference, and possibly a size identifier. These enable determination of which transmitters the data element should be sent to (as explained later), determination of which channel should be used for transmission to receiver devices, identification by a receiving device of the relevant map segment”) which is encoded for transmission (col. 9, ll. 1-15 “data components within a data element are encoded in a progressive manner, with a plurality of independent data components following on from the header”) wherein the data format includes flagged map features (col. 7, ll. 4-15 A first set of data elements are generated 100 from the geographic data components flagged as corresponding to major map features. These data elements are relatively small (for example, of the order of 5 or 10 bytes of information each). A typical data element of this first set will include a header identifying the data element as a GIS data element, a type identifier and a grid reference which positions the data in a global or regional coordinate system. The type identifier indicates to a remote computer 40 whether the data element contains data components which correspond to major map features. A typical data element of this first set also includes a small number of feature vectors or iconic data components”) (Col. 7 ll. 50-65 “as well as sets of data elements containing supplementary GIS-related information such as tourist information, hospital locations, traffic flow, theme parks, garage services, and any other information which has geographic aspects”). 

In addition, the combination would have been obvious to a PHOSITA at the time of effective filing since Lee at least suggests the maplets’ predetermined data format and predetermined data model to encode road data for transmission, despite Lee not using the term “encode”:
(¶46-50 “transformation matrix for obtaining the position and orientation of the photographing device . . . generate a three dimensional local landmark map of the target area from the information included in the actual image . . . updating unit 140 may update the high definition map through comparison between the local landmark map and the portion corresponding to the target area in the high definition map” wherein a common predefined data model between the HD map and the vehicle message is necessary for any comparison)
(¶50 ICP algorithm . . . used for matching”)
(¶¶ 66-68 “map generation unit 130 extracts feature points in the actual image captured by the photographing device 110 to identify the attribute of the landmark and match the attribute with the three-dimensional position of the landmark whose attribute has been identified. In order to identify the attribute of the landmark, the local landmark map generation unit 130 may use a machine learning method such as a deep learning . . . map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark . . . identify the shape, type, purpose, etc . . . map generation unit 130 may provide the updating unit 140 with the three-dimensional position of the landmark, the covariance and attribute thereof”) 
(¶ 69 “updating the high definition map through comparison with a local landmark map . . . updating unit 140 may receive information about a landmark position, and a covariance and attribute thereof from the local landmark map generation unit 130 . . . new landmark added . . . deleted landmark removed”)
periphery 3 of the road expressed in the form of a point cloud can be identified . . . the road and the periphery thereof may change from time to time . . . such change in the information need to be reflected quickly and accurately in the high definition map, it can be said that an effective update of the high definition map is very important”)
(¶74 “updating unit 140 may obtain a weight average of the plurality of new landmark positions received by reflecting the covariance. The updating unit 140 according to an embodiment may use a Kalman Filter to obtain the weight average of the received new landmark positions. By using the Kalman Filter to obtain the weight average of the new landmark positions sequentially in the order received, the computational speed can be increased and the storage space can be utilized more efficiently”) 
In addition, although Lee in view of Sharp disclose identifying one or more observations corresponding to at least one roadside environmental element within the multi-sensor data stream, as noted above, as well as using a predetermined model corresponding to an environmental element class or type, Lee and Sharp fail to specifically disclose a roadside barrier1 observation class. 
Vig, from the same field of endeavor, discloses a roadside barrier observation class for map update purposes (¶ 5 “automated road edge boundary detection”) (¶ 40 “surroundings of the road . . . curbs . . . precise information and/or labels for identifying and/or indicating a road edge (e.g., marking of a road edge, positioning of a road edge boundary, labeling of location parameters of a road edge, providing elevation information associated with a road edge, marking of a drivable surface boundary, etc. . . . Such identifying information, for example, identifying a road edge boundary . .  . map generation system 102 determines a road edge boundary by determining a non-drivable surface (e.g., sidewalks, embankments, dividers, a median, a traffic barrier, etc.)”) (¶ 93 “map generation system 102 defines, classifies, and/or labels each area (e.g., pixel, cell, etc.) of an attribute of a roadway including . . . non-drivable surface . . . curb . . . objects . . . a structure . . . railway . . . in proximity to . . . a road”) (¶¶ 107-108 “map generation system 102 may provide one or more surface normal vectors to a model as one or more inputs, such as, for example, an x-value, a y-value, and/or a z-value . . . a second indicator for identifying where the angle of the surface normal is at a large angle (e.g., a curb edge, embankment, etc.).”) (¶ 110 “road edge boundary classification . . . road edge boundaries labeled to a curb”) (¶ 53 “feature data associated with features of the roadway (e.g., a section of a road edge boundary . . . lateral regions (e.g., left and right road edge boundaries of a road in the roadway, etc.) . . . location of features . . . real objects . . . curbs”) (¶ 44 “automatically determining a road edge boundary based on location and/or pose data associated with one or more traversals of a roadway by one or more vehicles and/or providing road edge boundary information in an AV map for map production”) (¶ 44 “map can be connected together in a polyline associated with the road edge boundary to more effectively enable more accurate and more efficient road edge identification of a roadway of a geographic location, to provide improved coverage of the road edge boundaries for a roadway, and to provide more accurate boundary information and/or signals . . . (e.g., to label, to annotate, to position, to orient, etc.)”) (¶ 49) (¶¶ 92-93 “classifying, and/or labeling one or more attributes of the roadway . . . an edge of a roadway . . . map generation system 102 generates a prediction score of a road edge boundary classification for each element of a plurality of elements of the matrix of the image”) wherein the roadside barrier class is modeled in a data structure (i.e., ¶112) used in a maplet for updating an HD map (¶ 84).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to include a roadside barrier observation class as taught by Vig in the maplet data of Lee in view of Sharp in order to improve map detail and coverage accuracy automatically for road edges, reduces time for map updates further improving navigation and safety of AV travel (Vig, ¶ 44). 
In addition, Lee fails to specifically disclose the vehicle apparatus receives the maplet request. However, it was well known at the time of the effective filing that map updates comprising maplets with a predetermined 
For example, Wheeler, from the same field of endeavor, also discloses that the update messages include predetermined data models organizing various types of specific information in the form of a data packet that is efficiently transmitted to an online HD map system to provide map updates using a handshake protocol (¶157 “In an embodiment, the vehicles follow a handshake protocol with the online HD map system. A vehicle sends a message after travelling a fixed amount of distance, say X miles, whether or not the vehicle detects a map discrepancy. The message includes various types of information including an identifier for the vehicle, a timestamp indicating the time the message was sent, information describing the coarse route traveled (for example, using latitude/longitude coordinates sampled at a fixed interval (e.g., 200 m), if lane elements were traversed (i.e., driven over existing region in the map) the message includes a list of traversed lane element IDs, information describing a scope of change if any (what type of change and how big), a change fingerprint (to help identify duplicate changes), and a size of the change packet”) (¶59 “vehicle 150 continually records sensor data 230 and encodes relevant portions for messages to the online HD map system 110 such as in response to requests for additional data of specific locations”);
(Wheeler, ¶ 68 “the online HD map system 110 and the vehicle computing system 120 use data compression techniques for being able to store and transfer map data thereby reducing storage and transmission costs”)
(Wheeler, ¶¶ 154-155 “Upon determining that there is a map discrepancy, the vehicle 150 encodes 1550 information describing the discrepancy in a message. The message, or update message, is described with greater detail in the earlier section with regard to the map discrepancy module 290”) 
(Wheeler, ¶ 37 “compressed format so that the data transmitted consumes less bandwidth”)
(1550, FIG. 15 “responsive to determining a discrepancy, encode information describing the discrepancy in a message”; ¶ 6)
(¶55 “Upon detecting a map discrepancy, the vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy, a magnitude of discrepancy, a discrepancy fingerprint to help identify duplicate discrepancy alert messages, a size of message, and so on”) 
	(¶59 “encodes relevant portions for messages to the online HD system such as in response to requests for additional data of specific locations”)
(¶ 118 “vehicle 150 may apply one or more machine learning models to localize and identify all objects in the 3D representation. The vehicle 150 may provide the 3D representation to the online HD map system 110 or to another third party service for object detection”) and including an apparatus onboard a vehicle can either receive a maplet request identifying a request region (i.e., ¶80 “In some implementations, the vehicles 150 send summaries of the verification results to the online HD map system 100, the online HD map system 100 analyzes the summaries of the verification results to determine whether the existing landmark maps should be updated, requests information needed to update the existing landmark maps from the vehicles 150, and updates the existing landmark maps using the requested information”; ¶¶ 111, 140-141; 145) or can initiate a request (¶ 54, 128) interchangeably. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention for the vehicle to receive the update request since and responding to the request by generating a maplet based on the one or more observations and the maplet request, wherein generating the maplet comprises using a predetermined data model and a predetermined data format to encode road data and transmitting the maplet, as discussed by Wheeler and cited above, since there are two options for initiating a request in the art of vehicular map updates, by the remote server or by the vehicle well known in the art. Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the vehicle apparatus receiving the maplet request and generating a maplet based on the one or more observations and the maplet request, wherein generating the maplet comprises using a predetermined data model and a predetermined data format to encode road data and transmitting the maplet, and incorporate it into the system of Lee since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. 
In addition, originating a request at the server and sending to the vehicle allows for more detailed analysis of what map areas need to be updated, which is better handled by a remote computer with higher processing power (i.e., Wheeler ¶80, 111, 140). 

With respect to claims 2 and 9 Lee in view of Sharp and further in view of Vig and further in view of Wheeler disclose the maplet comprises a header2 comprising a roadside barrier edge flag (Sharp, col. 8, ll. 48-67  “the header includes a GIS data element identifier including a data type identifier, a grid reference, and possibly a size identifier”) (Sharp, col. 9, ll. 1-15 “data components within a data element are encoded in a progressive manner, with a plurality of independent data components following on from the header”) (Sharp, col. 7, ll. 4-15 A first set of data elements are generated 100 from the geographic data components flagged as corresponding to major map features . . . data element of this first set will include a header identifying the data element as a GIS data element, a type identifier and a grid reference which positions the data in a global or regional coordinate system. The type identifier indicates to a remote computer 40 whether the data element contains data components which correspond to major map features. A typical data element of this first set also includes a small number of feature vectors or iconic data components”) (Vig, ¶ 40 “precise information and/or labels for identifying and/or indicating a road edge (e.g., marking of a road edge, positioning of a road edge boundary, labeling of location parameters of a road edge, providing elevation information associated with a road edge, marking of a drivable surface boundary, etc.) (Vig, ¶¶92-93 “classifying, and/or labeling one or more attributes of the roadway . . . an edge of a roadway . . . map generation system 102 generates a prediction score of a road edge boundary classification for each element of a plurality of elements of the matrix of the image”).
With respect to claims 3, 10 and 16, Lee in view of Sharp and further in view of Vig and further in view of Wheeler disclose the maplet comprises a list of sample points, each sample point being the coordinates of a point on the at least one roadside barrier (Vig, ¶9 “generating the road edge boundary comprises: connecting elements of the second subset of elements in a polyline”) (Vig, ¶14 “the plurality of elements include road edge boundary locations”)(Vig. Claims 3-4) (Vig, ¶¶ 140-142 “road edge polylines . . . map generation system 102 performs a smoothing and/or resampling step to smooth these points to the final polyline”) (Vig, FIG. 6C, P1-P4) (Vig, ¶120 “road edge boundary polylines”) (Vig, ¶123 “provides one or more road edge boundary map layers based on identifying a road edge boundary . .  . map generation system 102 determines a road edge boundary by determining a non-drivable surface (e.g., sidewalks, embankments, dividers, a median, a traffic barrier, etc.)”) (Lee, ¶¶ 4–5 “high definition map 1 can be generally generated using a three-dimensional point cloud data obtained while driving a real road with a mobile mapping system (MMS) vehicle equipped with a high definition sensor (RTK GPS, INS, LIDAR, etc.) . . . Referring to FIG. 1 . . . the periphery 3 of the road expressed in the form of a point cloud can be identified . . . the road and the periphery thereof may change from time to time . . . such change in the information need to be reflected quickly and accurately in the high definition map, it can be said that an effective update of the high definition map is very important”) (Lee, ¶¶ 26-27 “photographing device 110 may capture a target area corresponding to at least a part of the actual area expressed by the high definition map . . . capturing the road 10 and the periphery area thereof as the target area . . . information necessary for driving the vehicle 20 may be referred to as a landmark, and the landmark may be expressed in the form of a vector image . . . landmarks on the road surface may be expressed in the form of lines, and the landmarks, which are the information display objects, may be expressed on the high definition map in the form of points”. 
With respect to claims 4, 11 and 17, Lee in view of Sharp and further in view of Vig and further in view of Wheeler disclose each sample point is located (a) on a top edge of the at least one roadside barrier or (b) on a horizontal polyline along the road-facing edge of the at least one roadside barrier (Vig, ¶120 “road edge boundary polylines”) (Vig, ¶123 “provides one or more road edge boundary map layers based on identifying a road edge boundary . .  . map generation system 102 determines a road edge boundary by determining a non-drivable surface (e.g., sidewalks, embankments, dividers, a median, a traffic barrier, etc.)”).
With respect to claims 5, 12 and 18, Lee in view of Sharp and further in view of Vig and further in view of Wheeler disclose each sample point is a predetermined distance from an immediately adjacent sample point (Lee, ¶56 “the distance between the plurality of positions at which the plurality of actual images are captured . . . captured at two positions spaced 1 m apart”) (Lee, ¶69 “sampling of a certain time interval (e.g., 1 second) to reduce an amount of transmission data”) (Vig, regular intervals for road edge points P1-P4, FIG. 6C) (Vig, ¶91 “identified sensor data may be stored or processed as a chunk of sensor data (e.g., a plurality of chunks, a log, etc.) associated with a length of a roadway in the geographic region. Map generation system 102 may further divide the chunk of sensor data into one or more segments based on the length of roadway associated with the chunk. For example, the map generation system 102 generates one or more segments of sensor data associated with a predetermined area of the roadway (e.g., a 10 cm by 10 cm segment bounded by an x-value and y-value in a map, a segment of car-length distance (roughly 4.95 meters), etc.).”) (Vig, ¶138 “polylines representing a drivable surface or a road edge boundary starting from an element of the plurality of elements”) (Vig. ¶84 “obtains map data that includes a plurality of elements (e.g., cells,”).
	With respect to claims 6, 13 and 19, Lee in view of Sharp and further in view of Vig and further in view of Wheeler disclose the predetermined format comprises a field for a type of the at least one roadside barrier (Lee, ¶67-68 “The local landmark map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark. For example, in case a traffic light is the landmark, the local landmark map generation unit 130 may identify a direction (horizontal or vertical) of the traffic light and the number of provided lights (2, 3, 4, etc.) as the attributes. Alternatively, in the case of a sign, the local landmark map generation unit 130 may identify the shape, type, purpose, etc. of the sign as the attributes . . . local landmark map generation unit 130 of FIG. 2A may provide the landmark position, and the covariance and attribute thereof to the updating unit 140 within the high definition map updating apparatus 100, and the local landmark map generation unit 130 of FIG. 2B may provide the three-dimensional position of the landmark, the covariance and attribute thereof to the updating unit 140 of an external high definition map updating server S through a communication means within the high definition map updating apparatus 100”) (Vig, ¶ 40 “surroundings of the road . . . curbs . . . precise information and/or labels for identifying and/or indicating a road edge (e.g., marking of a road edge, positioning of a road edge boundary, labeling of location parameters of a road edge, providing elevation information associated with a road edge, marking of a drivable surface boundary, etc. . . . Such identifying information, for example, enables the AV (e.g., a vehicle computing system of the AV, etc.) to use the AV map”) (Vig, ¶123 “provides one or more road edge boundary map layers based on identifying a road edge boundary . .  . map generation system 102 determines a road edge boundary by determining a non-drivable surface (e.g., sidewalks, embankments, dividers, a median, a traffic barrier, etc.)”) (Vig, ¶ 93 “map generation system 102 defines, classifies, and/or labels each area (e.g., pixel, cell, etc.) of an attribute of a roadway including . . . non-drivable surface . . . curb . . . objects . . . a structure . . . railway . . . in proximity to . . . a road”) (Vig, ¶¶ 107-108 “map generation system 102 may provide one or more surface normal vectors to a model as one or more inputs, such as, for example, an x-value, a y-value, and/or a z-value . . . a second indicator for identifying where the angle of the surface normal is at a large angle (e.g., a curb edge, embankment, etc.).”) (Vig, ¶ 110 “road edge boundary classification . . . road edge boundaries labeled to a curb”) (Sharp, col. 8, ll. 48-67  “the header includes a GIS data element identifier including a data type identifier, a grid reference, and possibly a size identifier”) (Sharp, col. 9, ll. 1-15 “data components within a data element are encoded in a progressive manner, with a plurality of independent data components following on from the header”) (Sharp, col. 7, ll. 4-15 A first set of data elements are generated 100 from the geographic data components flagged as corresponding to major map features . . . data element of this first set will include a header identifying the data element as a GIS data element, a type identifier and a grid reference which positions the data in a global or regional coordinate system. The type identifier indicates to a remote computer 40 whether the data element contains data components which correspond to major map features. A typical data element of this first set also includes a small number of feature vectors or iconic data components”)

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sharp and further in view of Vig and further in view of Wheeler and further in view of U.S. Patent Application 2019/0271550 to Breed et al. (“Breed”)
With respect to claims 7, 14 and 20, Lee in view of Sharp and further in view of Vig and further in view of Wheeler fail to specifically disclose the predetermined format comprises field for a roadside barrier id, the roadside barrier id configured to uniquely identify the real world roadside barrier.   
tagged with a unique identifier, also performed by a computer program on the vehicle or at the remote station”) (¶¶146, 175, 178 “processor 68 assigns the unique identification to the new landmark by deriving the unique identification based on the selected type of type and anchor point specific to the selected type of landmark”; 182; claim 10). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to provide the roadside barrier catalogued in the predetermined format disclosed by Lee in view of Sharp and further in view of Vig and further in view of Wheeler with a unique ID in order to facilitate matching with a remote HD map to effectively track, update, remove, etc. each object recognized by the probe vehicle (Breed, ¶¶ 91, 184-185). 
 



Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0098135 to Mann et al. (“Mann”) in view of U.S. Patent Application Publication No. 2020/0250439 to Vig et al. (“Vig”) 
With respect to claims 1, 8 and 15, Mann discloses an apparatus comprising at least one processor, a communication interface configured to communicate via at least one network (i.e., 204, FIG. 2, communication with section C), and at least one memory storing computer program code, the apparatus being onboard a vehicle and in communication with a plurality of sensors onboard the vehicle (i.e., FIG. 6, FIG. 5 section “A” and “B”) (¶¶ 174-175 “Unit A--Local Map Aggregation & Object Detection: Image and sensor data processing, image information extraction and aggregation of the characteristic local map, Unit B--Global Map Lookup & Pose Estimation: Localisation by matching an aggregated local map with a corresponding reference map section”), the at least one memory and the computer program code configured to, with the processor (¶178 “and a high-bandwidth high-latency mobile data connection, or W-LAN 204. The system receives live recorded images from 
receive a maplet request identifying a request region (¶243 “supplied data may be selected according to map creation and updating needs, i.e. for the purpose of filling unmapped or out-dated areas of the global-scale reference map”) (¶¶ 267, 275); 
responsive to determining that the vehicle is within the request region, process sensor data captured by two or more sensors of the plurality of sensors to generate a multi-sensor data stream corresponding to a segment of a road network (¶246 “Map Section Retrieval step requests and retrieves the sub-section of the global-scale reference map which corresponds to the approximate location and the extents of the aggregated local map, which is being matched against”) (¶ 70 “aggregate the information from the plurality of images together, e.g. so as to be able to determine the position and orientation of a landmark within the road network (or relative to the vehicle), so that the landmark can be incorporated into the local map representation, it is generally necessary to know the camera poses for each of the images within which the landmark was detected (e.g. as may be determined using visual odometry)”);
identify one or more observations corresponding to at least one roadside barrier such as an island border or wall (¶ 62, 98, 209) within the multi-sensor data stream (¶209 “classes may include some, or all of: sky, building, pole, road-marking, road, pavement”) (¶196 “keypoints for DSO can be located anywhere in the image, including edges”) (¶¶ 228-229 “a "ground mesh" may be generated including any ground-level features within the road network. . . . the object classes obtained from the semantic segmentation may be used to select any ground features, such as " roads" or "lane markings", etc”) (claim 10 “fusing the three-dimensional representations in each set to determine a two-dimensional contour of the landmark and/or to generate a reconstruction of the landmark in the coordinate space”) (¶¶ 65-66 “any of these objects may in principle be extracted from the images, as desired . . . using the object classes (or class vectors) determined during the semantic segmentation, any regions (or pixels) of interest in the image, e.g. that have been allocated a landmark object class, can be extracted from the image . . . region or regions of interest may then be further processed in order to detect the boundaries of the one or more landmarks in a, or each, image. For instance, for each image that is being processed, a list of one or more bounding areas may be generated containing the detected one or more road marking” . . . selecting some points as ground-level points . . . the position and size of ground features, e.g. horizontal road information, can be retrieved from an orthorectified image”) (¶ 98 “image may then be subject to a specific step of lane marking semantic segmentation to classify pixels according to specific lane marking type classes . . . island borders, etc”; ¶ 111 “generate a road image representing an area of the road network within which the vehicle is travelling”) (¶6 “road geometries . . . data structures need to be extensible enough for additional geometric and semantic layers”) (¶45 “road network . . . roads that are navigable by a vehicle . . . realistic representation of the roadway profile . . . three-dimensional geometries of the road network”) 
generate a maplet based on the one or more observations and the maplet request (¶ 240 “datagrams may thus comprise the landmark observation creation data and/or the lane observation creation data output from the previous steps. Typically, the datagram will include both landmark and lane marking observations”) (¶241 “general processing flow for generating these datagrams is shown in FIG. 6”) (¶6 “road geometries . . . data structures need to be extensible enough for additional geometric and semantic layers”)
wherein generating the maplet comprises using a predetermined data model corresponding to a landmark class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one roadside barrier (¶ 62, 98, 209) (¶¶ 223-226 “ground model may be comprised of: a single plane over all 3D feature points that have been classified as ground, the intersection of multiple ground planes in the vicinity of each key frame, or a coarse polygon mesh spanning over ground feature point cluster”) (¶209 “classes may include some, or all of: sky, building, pole, road-marking, road, pavement”) (¶196 “keypoints for DSO can be located anywhere in the image, including edges”) (¶¶ 228-229 “a "ground mesh" may be generated including any ground-level features within the road network. . . . the object classes obtained from the semantic segmentation may be used to select any ground features, such as " roads" or "lane markings", etc”) (¶6 “road geometries . . . data structures need to be extensible enough for additional geometric and semantic layers”) (¶¶ 239–241  entitled “observation datagram creation”); and 
provide the maplet such that a network apparatus receives the maplet, wherein the network apparatus is configured to update a digital map of the road network based at least in part on the maplet (¶179 “third unit, Unit C, is located in the cloud and occasionally receives packets of source data, that are eventually incorporated into 
Although Mann discloses identifying one or more observations corresponding to at least one roadside barrier within the multi-sensor data stream, as noted above, as well as using a predetermined model corresponding to a landmark type, such as a driving edge surface, Mann fails to specifically disclose roadside barrier observation class. Vig, from the same field of endeavor, discloses a roadside barrier observation class for map update purposes (¶ 5 “automated road edge boundary detection”) (¶ 40 “surroundings of the road . . . curbs . . . precise information and/or labels for identifying and/or indicating a road edge (e.g., marking of a road edge, positioning of a road edge boundary, labeling of location parameters of a road edge, providing elevation information associated with a road edge, marking of a drivable surface boundary, etc. . . . Such identifying information, for example, enables the AV (e.g., a vehicle computing system of the AV, etc.) to use the AV map”) (¶123 “provides one or more road edge boundary map layers based on identifying a road edge boundary . .  . map generation system 102 determines a road edge boundary by determining a non-drivable surface (e.g., sidewalks, embankments, dividers, a median, a traffic barrier, etc.)”) (¶ 93 “map generation system 102 defines, classifies, and/or labels each area (e.g., pixel, cell, etc.) of an attribute of a roadway including . . . non-drivable surface . . . curb . . . objects . . . a structure . . . railway . . . in proximity to . . . a road”) (¶¶ 107-108 “map generation system 102 may provide one or more surface normal vectors to a model as one or more inputs, such as, for example, an x-value, a y-value, and/or a z-value . . . a second indicator for identifying where the angle of the surface normal is at a large angle (e.g., a curb edge, embankment, etc.).”) (¶ 110 “road edge boundary classification . . . road edge boundaries labeled to a curb”) (¶ 53 “feature data associated with features of the roadway (e.g., a section of a road edge boundary . . . lateral regions (e.g., left and right road edge boundaries of a road in the roadway, etc.) . . . location of features . . . real objects . . . curbs”) (¶ 44 “automatically determining a road edge boundary based on location and/or pose data associated with one or more traversals of a roadway by one or more vehicles and/or providing road edge boundary information in an AV map for map production”) (¶ 44 “map can be connected together in a polyline associated with the road edge boundary to more effectively enable an edge of a roadway . . . map generation system 102 generates a prediction score of a road edge boundary classification for each element of a plurality of elements of the matrix of the image”) wherein the roadside barrier class is modeled in a data structure (i.e., ¶112) used in a maplet for updating an HD map (¶ 84).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to include a roadside barrier observation class as taught by Vig in the maplet data of Mann in order to improve map detail and coverage accuracy automatically for road edges, reduces time for map updates further improving navigation and safety of AV travel (Vig, ¶ 44). 
With respect to claims 2 and 9 Mann in view of Vig disclose the maplet comprises a header3 comprising a roadside barrier flag (Mann. ¶6 “road geometries . . . data structures need to be extensible enough for additional geometric and semantic layers”) (Mann, ¶235 “a further lane marking objection detection and recognition, e.g. types of lane markings. Examples of lane marking classes can include one or more of : single solid lines, single short dashed lines, single long dashed lines, double solid lines, double dashed lines, island borders, etc. Using the LRI, the lane marking objects and classes from the lane marking semantic segmentation, it is possible to generate the lane geometry, i.e. showing the lane identifiers and geometry, e.g. for use by the autonomous driving module and/or for incorporation into a HD map”; ¶ 98; ¶ 115) (Mann, ¶179 “third unit, Unit C, is located in the cloud and occasionally receives packets of source data, that are eventually incorporated into the reference map”; ¶239 “landmark observations described above, that has been extracted from the camera sensors, and that can be used e.g. for a localisation process and/or to update the HD map to more accurately reflect reality. In other words, the datagram corresponds to the local map. The datagram is generally a compressed snippet of such map data that can be sent (e.g. to the cloud) with minimal bandwidth to allow for scalable and efficient updates to the HD map”; ¶¶ 239–241  entitled “observation datagram creation”; ¶ 240 “datagrams may thus comprise the landmark observation creation data and/or the lane observation creation data output from the previous steps. Typically, the datagram will include both landmark and lane marking observations”; ¶241 “general processing flow for generating these datagrams is shown in FIG. 6”) (Vig, ¶ 40 “precise information and/or labels for identifying and/or indicating a road edge (e.g., marking of a road edge, positioning of a road edge boundary, labeling of location parameters of a road edge, providing elevation information associated with a road edge, marking of a drivable surface boundary, etc.) (Vig, ¶¶92-93 “classifying, and/or labeling one or more attributes of the roadway . . . an edge of a roadway . . . map generation system 102 generates a prediction score of a road edge boundary classification for each element of a plurality of elements of the matrix of the image”).
With respect to claims 3, 10 and 16, Mann in view of Vig disclose the maplet comprises a list of sample points, each sample point being the coordinates of a point on the at least one roadside barrier (Mann, ¶235; ¶ 98; ¶ 115) (¶45) (Mann, FIG. 8 “point cloud”; ¶ 56 “objects are implicitly defined by a set of key points in a reference frame”; ¶57 “"key point cloud" for each of the frames that are being processed (also referred to herein as a "sparse point cloud")”; ¶ 62; ¶93; ¶ 94 “object classes (such as "road", "road marking", "lane marking", and so on). However, the semantic segmentation may not be perfect, and in some cases the semantic segmentation may give some false values, i.e. selecting some points as ground-level points”; ¶ 96 “projecting each sample point onto the camera images that see the sample point and then averaging the pixel values appropriately to produce a road edge boundary comprises: connecting elements of the second subset of elements in a polyline”) (Vig, ¶14 “the plurality of elements include road edge boundary locations”)(Vig. Claims 3-4) (Vig, ¶¶ 140-142 “road edge polylines . . . map generation system 102 performs a smoothing and/or resampling step to smooth these points to the final polyline”) (Vig, FIG. 6C, P1-P4) (Vig, ¶120 “road edge boundary polylines”) (Vig, ¶123 “provides one or more road edge boundary map layers based on identifying a road edge boundary . .  . map generation system 102 determines a road edge boundary by determining a non-drivable surface (e.g., sidewalks, embankments, dividers, a median, a traffic barrier, etc.)”) 
With respect to claims 4, 11 and 17, Mann in view of Vig disclose each sample point is located (a) on a top edge of the at least one roadside barrier or (b) on a horizontal polyline along the road-facing edge of the at least one roadside barrier (Vig, ¶120 “road edge boundary polylines”) (Vig, ¶123 “provides one or more road edge boundary map layers based on identifying a road edge boundary . .  . map generation system 102 determines a road edge boundary by determining a non-drivable surface (e.g., sidewalks, embankments, dividers, a median, a traffic barrier, etc.)”).
With respect to claims 5, 12 and 18, Mann in view of Vig disclose each sample point is a predetermined distance from an immediately adjacent sample point (Vig, regular intervals for road edge points P1-P4, FIG. 6C) (Vig, ¶91 “identified sensor data may be stored or processed as a chunk of sensor data (e.g., a plurality of chunks, a log, etc.) associated with a length of a roadway in the geographic region. Map generation system 102 may further divide the chunk of sensor data into one or more segments based on the length of roadway associated with the chunk. For example, the map generation system 102 generates one or more segments of sensor data associated with a predetermined area of the roadway (e.g., a 10 cm by 10 cm segment bounded by an x-value and y-value in a map, a segment of car-length distance (roughly 4.95 meters), etc.).”) (Vig, ¶138 “polylines representing a drivable surface or a road edge boundary starting from an element of the plurality of elements”) (Vig. ¶84 “obtains map data that includes a plurality of elements (e.g., cells,”) (Mann, ¶96 “linearly registered image (LRI) may typically comprise generating evenly spaced slices along the trajectory of the camera (i.e. the vehicle's ego motion) that are perpendicular to the trajectory”) (Mann, ¶203 “key point cloud, i.e. a point cloud of key points within key frames, e.g. for use in generating a ground mesh”) (Mann FIG. 8, track camera, 
	With respect to claims 6, 13 and 19, Mann in view of Vig disclose the predetermined format comprises a field for a type of the at least one roadside barrier (Mann, ¶ 98 “image may then be subject to a specific step of lane marking semantic segmentation to classify pixels according to specific lane marking type classes . . . island borders, etc.”) (Mann, ¶63 “the system will generally only need to consider pixels or groups of pixels that have been allocated a "landmark" type object class”) (Vig, ¶ 40 “surroundings of the road . . . curbs . . . precise information and/or labels for identifying and/or indicating a road edge (e.g., marking of a road edge, positioning of a road edge boundary, labeling of location parameters of a road edge, providing elevation information associated with a road edge, marking of a drivable surface boundary, etc. . . . Such identifying information, for example, enables the AV (e.g., a vehicle computing system of the AV, etc.) to use the AV map”) (Vig, ¶123 “provides one or more road edge boundary map layers based on identifying a road edge boundary . .  . map generation system 102 determines a road edge boundary by determining a non-drivable surface (e.g., sidewalks, embankments, dividers, a median, a traffic barrier, etc.)”) (Vig, ¶ 93 “map generation system 102 defines, classifies, and/or labels each area (e.g., pixel, cell, etc.) of an attribute of a roadway including . . . non-drivable surface . . . curb . . . objects . . . a structure . . . railway . . . in proximity to . . . a road”) (Vig, ¶¶ 107-108 “map generation system 102 may provide one or more surface normal vectors to a model as one or more inputs, such as, for example, an x-value, a y-value, and/or a z-value . . . a second indicator for identifying where the angle of the surface normal is at a large angle (e.g., a curb edge, embankment, etc.).”) (Vig, ¶ 110 “road edge boundary classification . . . road edge boundaries labeled to a curb”) 

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Vig and further in view of U.S. Patent Application 2019/0271550 to Breed et al. (“Breed”)
With respect to claims 7, 14 and 20, Mann in view of Vig fail to specifically disclose the predetermined format comprises field for a roadside barrier id, the roadside barrier id configured to uniquely identify the real world roadside barrier.   
tagged with a unique identifier, also performed by a computer program on the vehicle or at the remote station”) (¶¶146, 175, 178 “processor 68 assigns the unique identification to the new landmark by deriving the unique identification based on the selected type of type and anchor point specific to the selected type of landmark”; 182; claim 10). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to provide the roadside barrier catalogued in the predetermined format disclosed by Mann in view of Vig with a unique ID in order to facilitate matching with a remote HD map to effectively track, update, remove, etc. each object recognized by the probe vehicle (Breed, ¶¶ 91, 184-185).


Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0188037 to Wheeler et al. (“Wheeler”) in view of Vig. 
With respect to claims 1, 8 and 15, Wheeler discloses an apparatus comprising at least one processor, a communication interface configured to communicate via at least one network (i.e., 280, FIG. 2) (¶ 48 “HD map system interface 280 allows the vehicle computing system 120 to interact with the online HD map system 110 via a network”), and at least one memory storing computer program code, the apparatus being onboard a vehicle (i.e., 120, FIG. 2) (150 a-c, FIG. 1) and in communication with a plurality of sensors onboard the vehicle (i.e., 230, FIG. 2), the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
receive a maplet request identifying a request region (¶ 64 “The map data collection module 460 monitors vehicles and processes status updates from vehicles to determine whether to request certain vehicle for additional data related to particular location”) (¶¶ 55-57 “The map discrepancy module 290 acts in response to messages from the online HD map system 110 as well. For example, upon receiving a message requesting data about a particular location along the vehicle's 150 route”) (¶¶ 97, 111 “requests information needed to update the existing occupancy maps from the vehicles 150, and updates the existing occupancy maps using the requested information”)(¶ 137 “send a request to a vehicle to provide additional map data for a specific location”) (i.e., “geographic region”, “region” Fig. 6A-B);
responsive to determining that the vehicle is within the request region, process sensor data captured by two or more sensors of the plurality of sensors to generate a multi-sensor data stream corresponding to a segment of a road network (i.e., ¶ 114 “vehicle 150 obtains 1106 an occupancy map based on the current location . . . the current location or of which the associated location matches the current location . . . by querying the current location in the HD map data stored in the local HD map store 275, the vehicle 150 identifies roads and objects”) (¶ 124 “vehicle 150 may transmit sensor data (e.g., LIDAR scanner data, image data) along with the discrepancy . . . vehicle 150 may send the sensor data associated with the 3D representation that are substantially the same as before at a later time (e.g., if the online HD map system 110 requests such information”) (¶150 “additional data may pertain to the particular location of the geographical region . . . additional data requested may be in general, i.e. whatever data the selected vehicle is able to sense while traversing the particular location, or may be specific, i.e. a particular kind of sensor data”) (¶134);
identify one or more observations corresponding to at least one environmental element within the multi-sensor data stream; (¶ 30 “determine the features on the road relative to the vehicle's position, determine if it is safe to move the vehicle based on physical constraints”) (¶51 “spatial 3-dimensional (3D) representation of the road . . . 3D map APIs 365 include a fetch-navigable-surfaces API . . . returns information describing occupancy for the surface of the road . . . curbs”)(¶ 74 “a country road with no lines or curbs but two directions of travel, and implicit paths that act as lanes . . . navigable spaces relative to the lanes so the vehicle can efficiently plan/react in emergencies when the vehicle must make an unplanned move out of the lane”) (¶ 110 “an object (e.g., a tree, a wall, a barrier, a road surface)”) (¶65 “landmark map includes representations of driving paths (e.g., lanes, yield lines, safely navigable space, driveways, unpaved roads, etc.)”) (¶ 6 “sensor data captured by a plurality of autonomous vehicles driving through a geographical region . . . road surface marking is added, removed, or moved, etc.”) (¶113 “environment includes roads and objects around the roads”);
generate a maplet based on the one or more observations and the maplet request (¶ 55 “map update API 285 to determine map discrepancies and communicate map discrepancy information to the online HD map system 110 . . . vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy, a magnitude of discrepancy, a discrepancy fingerprint to help identify duplicate discrepancy alert messages, a size of message, and so on”) (¶¶ 38–41 “sensors 105 allow the vehicle 150 to detect the surroundings of the vehicle as well as information describing the current state of the vehicle, for example, information describing the location and motion parameters of the vehicle . . . GPS navigation system determines the position of the vehicle . . . vehicle computing system 120 performs various tasks including processing data collected by the sensors as well as map data received from the online HD map system 110. The vehicle computing system 120 also processes data for sending to the online HD map system 110”) (¶ 76 “The HD map system 100 stores objects or data structures representing . . .”) (¶43 “perception module 210 processes the sensor data 230 to populate data structures storing the sensor data”) (¶48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶59 “vehicle 150 continually records sensor data 230 and encodes relevant portions for messages to the online HD map system 110 such as in response to requests for additional data of specific locations”)(i.e., 906, 918, FIG. 9)(¶ 83 “vehicle 150 obtains 906 a set of represented objects (e.g., landmarks represented on the LMap) based on the current location of the vehicle. For example, the vehicle 150 queries its current location in the HD map data stored in the local HD map store 275 on the vehicle to find the set of represented objects located within a predetermined region surrounding the vehicle's current location”) (¶ 111) (¶134 “each vehicle sends status update messages, or update messages, to the online HD Map system 110 periodically. The status update message includes metadata describing any map discrepancies identified by the vehicle indicating differences between the map data that the online HD map system provided to the vehicle and the sensor data that is received by the vehicle from its sensors”); 
wherein generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to an environmental element observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least environmental element (¶51 “at curbs and bumps”) (¶110 “If an object (e.g., a tree, a wall, a barrier, a road surface)”) (¶134 “update message includes metadata”) (¶ 151 “additional data may be formatted such that the online HD may system 110 can incorporate the additional data into an update to the HD maps”) (¶118 “vehicle 150 may apply one or more machine learning models to localize and identify all objects in the 3D representation. The vehicle 150 may provide the 3D representation to the online HD map system 110”) (i.e.,¶ 55 “vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy”) (¶65 “pedestrian paths (e.g., cross walks, sidewalks, etc.), and landmark objects (e.g., road signs, buildings, etc. . . . landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks . . . semantic information about each lane . . . type of lane . . . landmark map may further comprise information describing . . . type of all signage”) (¶ 86 “A match record corresponds to a particular represented object in the landmark map stored in the local HD map store . . . such as an object ID identifying the verified represented object that is used in the existing landmark map”) (¶90 “The vehicle 150 may classify a verified represented object into a particular landmark object type . . . obtain the classification from the HD map data . . .vehicle 150 may also apply machine learning algorithms to make the classification . . . vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.) to the online HD map system 110”) (¶105 “HD map system 110 may further classify the detected landmark object”) (¶48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶ 119 “The vehicle 150 classifies 1112 the detected objects”) (1104-1112, 1116, FIG. 11A) (¶156 “request may specify one or more desired types of sensor data”) (¶126 “vehicle 150 processes 1144 the sensor data to obtain images of surroundings of the vehicle 150 as well as LIDAR scanner points. The vehicle 150 registers 1146 the images in the 3D coordinate system of the occupancy map to thereby create a 3D representation of the surroundings. The vehicle 150 may perform 1148 live 3D obstacle detection concurrently with registering the images”) (¶ 43 “perception module 210 processes the sensor data 230 to populate data structures storing the sensor data and provides the information to the prediction module 215”) (¶76 “HD map system 100 stores objects or data structures representing lane elements”) (¶¶ 102-105 “online HD map system 110 organizes 1004 the verification records into groups based on locations (e.g., latitude and longitude coordinates). The locations can be determined from a current location of the vehicle . . . [f]or each group, the online HD map system 110 updates 1010 landmark objects based on the verification record types”); and 
provide the maplet such that a network apparatus receives the maplet, wherein the network apparatus is configured to update a digital map of the road network (i.e., HD map store 165, Fig. 1) based at least in part on the maplet request (i.e., ¶ 54-55 “information monitored by the vehicle sensors 105 indicates a discrepancy in the map information provided by the online HD map system 110 and uploads data to the online HD map system 110 that may result in the online HD map system 110 updating the map data stored in the HD map store 165 that is provided to other vehicles 150. . . map update API 285 to determine map discrepancies and communicate map discrepancy information to the online HD map system 110 . . . vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy”) (¶ 127 “vehicle 150 can provides occupancy map update data to the cloud, and the cloud updates 1184 the occupancy map in the cloud”) (FIG. 14, “date map based on the received additional data 1414”)(FIG. 2, map update API 285 described in ¶¶ 54-56) (¶64 “map update module 420 updates previously computed map data by receiving more recent information from vehicles that recently travelled along routes on which map information changed”) (¶¶ 79-80 “vehicles are in motion, they can continuously collect data about their surroundings via their sensors that may include landmarks in the environment. This sensor data, in addition to vehicle operation data, data about the vehicle's trip, etc. is collected and stored locally. When new data is available from the various vehicles within a fleet, this is passed to the online HD map system (e.g., in the cloud) for updating the landmark map, and the updated map is stored in the cloud”) (¶109 “The HD map system 110 applies the set of changes to the HD map 510 to update the map”) (¶ 111 “vehicles 150 analyzes the verification results, determines whether the existing occupancy maps should be updated based on the verification results, and sends information to the online HD map system 100 for use to update the existing occupancy maps”) (¶¶ 121, 125 “online HD map system 110 updates the occupancy map stored in the HD map store 165 using the discrepancies received from the vehicle 150”; 134) 
However, Wheeler fails to specifically disclose the environmental element and corresponding observation class are specific to “roadside barrier” or “roadside barrier observation class”. Vig, from the same field of endeavor, discloses a roadside barrier observation class for map update purposes (¶ 5 “automated road edge boundary detection”) (¶ 40 “surroundings of the road . . . curbs . . . precise information and/or labels for identifying and/or indicating a road edge (e.g., marking of a road edge, positioning of a road edge boundary, labeling of location parameters of a road edge, providing elevation information associated with a road edge, marking of a drivable surface boundary, etc. . . . Such identifying information, for example, enables the AV (e.g., a vehicle computing system of the AV, etc.) to use the AV map”) (¶123 “provides one or more road edge boundary map layers based on identifying a road edge boundary . .  . map generation system 102 determines a road edge boundary by determining a non-drivable surface (e.g., sidewalks, embankments, dividers, a median, a traffic barrier, etc.)”) (¶ 93 “map generation system 102 defines, classifies, and/or labels each area (e.g., pixel, cell, etc.) an edge of a roadway . . . map generation system 102 generates a prediction score of a road edge boundary classification for each element of a plurality of elements of the matrix of the image”) wherein the roadside barrier class is modeled in a data structure (i.e., ¶112) used in a maplet for updating an HD map (¶ 84).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to include a roadside barrier observation class as taught by Vig in the maplet data of Wheeler in order to improve map detail and coverage accuracy automatically for road edges, reduces time for map updates further improving navigation and safety of AV travel (Vig, ¶ 44). 
With respect to claims 2 and 9, Wheeler in view of Vig discloses the maplet comprises a header4 comprising a roadside barrier flag (Vig, ¶ 40 “precise information and/or labels for identifying and/or indicating a road edge (e.g., marking of a road edge, positioning of a road edge boundary, labeling of location parameters of a road edge, providing elevation information associated with a road edge, marking of a drivable surface boundary, etc.) (Vig, ¶¶92-93 “classifying, and/or labeling one or more attributes of the roadway . . . an edge of a roadway . . . map generation system 102 generates a prediction score of a road edge boundary classification for each Wheeler: (¶51 “at curbs and bumps”) (¶110 “If an object (e.g., a tree, a wall, a barrier, a road surface)”) (¶65 “landmark objects e.g., road signs . . . road signs described in an HD map include . . . traffic lights”; ¶ 74 “landmark features such as road signs and traffic lights”)  ¶37 “HD map system 110 receives from various vehicles, information describing the data that is stored at the local HD map store 275 of the vehicle”) (¶105 “HD map system 110 may further classify the detected landmark object”)  (¶41) (¶ 48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶ 50 “landmark map API 255 provides the geometric and semantic description of the world around the vehicle . . . fetch-features API receives information identifying one or more lane elements”) (¶ 83 “vehicle 150 identifies objects present in its environment, which are also represented in landmark maps stored at the online system”) (¶ 86 “match record may also include information about the verified represented object, such as an object ID identifying the verified represented object that is used in the existing landmark map”) (¶90 “vehicle 150 may classify a verified represented object into a particular landmark object type . . . vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.”) (¶ 93 “mismatch record includes information about the unverified represented object such as an object ID identifying”) (¶105 “HD map system 110 may further classify the detected landmark object”) (¶ 134 “status update message includes metadata describing any map discrepancies identified by the vehicle”) (908 compare data associated with objects, FIG. 9) (¶71 “represents a geographic region using an object or data record” with identifier, unique name, description, bounding box) (720a, FIG. 7, stop line) (¶ 76 “HD map system 100 stores objects or data structures representing lane elements”) (i.e.,¶ 55 “type of discrepancy”) (¶65 “semantic information about each lane . . . type of lane . . . landmark map may further comprise information describing . . . type of all signage”) (¶ 86 “A match record corresponds to a particular represented object in the landmark map stored in the local HD map store . . . such as an object ID identifying the verified represented object that is used in the existing landmark map”) (¶90 “classify a verified represented object into a particular landmark object type . . . make the classification . . . vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.) to the online HD map system 110”) (¶105 “classify the detected landmark object”) (¶48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶ 119 “The vehicle 150 classifies 1112 the detected objects”) (¶ 43 “perception module 210 processes the sensor data 230 to populate data structures storing the sensor data”) (¶86 “match record may also include information about the verified represented object, such as an object ID identifying the verified represented object that is used in the existing landmark map stored in the HD map system HD map store 165”)].
With respect to claims 3, 10 and 16, Wheeler view of Vig disclose the maplet comprises a list of sample points, each sample point being the coordinates of a point on the at least one roadside barrier  (Vig, ¶9 “generating the road edge boundary comprises: connecting elements of the second subset of elements in a polyline”) (Vig, ¶14 “the plurality of elements include road edge boundary locations”)(Vig. Claims 3-4) (Vig, ¶¶ 140-142 “road edge polylines . . . map generation system 102 performs a smoothing and/or resampling step to smooth these points to the final polyline”) (Vig, FIG. 6C, P1-P4) (Vig, ¶120 “road edge boundary polylines”) (Vig, ¶123 “provides one or more road edge boundary map layers based on identifying a road edge boundary . .  . map generation system 102 determines a road edge boundary by determining a non-drivable surface (e.g., sidewalks, embankments, dividers, a median, a traffic barrier, etc.)”) 
With respect to claims 4, 11 and 17, Wheeler in view of Vig disclose each sample point is located (a) on a top edge of the at least one roadside barrier or (b) on a horizontal polyline along the road-facing edge of the at least one roadside barrier (Vig, ¶120 “road edge boundary polylines”) (Vig, ¶123 “provides one or more road edge boundary map layers based on identifying a road edge boundary . .  . map generation system 102 determines a road edge boundary by determining a non-drivable surface (e.g., sidewalks, embankments, dividers, a median, a traffic barrier, etc.)”).
With respect to claims 5, 12 and 18, Wheeler in view of Vig disclose each sample point is a predetermined distance from an immediately adjacent sample point (Vig, regular intervals for road edge points P1-P4, FIG. 6C) (Vig, ¶91 “identified sensor data may be stored or processed as a chunk of sensor data (e.g., a plurality of chunks, a log, etc.) associated with a length of a roadway in the geographic region. Map generation system 102 may further divide the chunk of sensor data into one or more segments based on the length of roadway associated with the chunk. For example, the map generation system 102 generates one or more segments of sensor data associated with a predetermined area of the roadway (e.g., a 10 cm by 10 cm segment bounded by an x-value and y-value in a map, a segment of car-length distance (roughly 4.95 meters), etc.).”) (Vig, ¶138 “polylines representing a drivable surface or a road edge boundary starting from an element of the plurality of elements”) (Vig. ¶84 “obtains map data that includes a plurality of elements (e.g., cells,”).
(¶90 “The vehicle 150 may classify a verified represented object into a particular landmark object type . . . obtain the classification from the HD map data . . .vehicle 150 may also apply machine learning algorithms to make the classification . . . vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.) to the online HD map system 110”) (¶105 “HD map system 110 may further classify the detected landmark object”) (¶48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶ 119 “The vehicle 150 classifies 1112 the detected objects”) (1104-1112, 1116, FIG. 11A) (¶156 “request may specify one or more desired types of sensor data”) (¶126 “vehicle 150 processes 1144 the sensor data to obtain images of surroundings of the vehicle 150 as well as LIDAR scanner points. The vehicle 150 registers 1146 the images in the 3D coordinate system of the occupancy map to thereby create a 3D representation of the surroundings. The vehicle 150 may perform 1148 live 3D obstacle detection concurrently with registering the images”) (¶ 43 “perception module 210 processes the sensor data 230 to populate data structures storing the sensor data and provides the information to the prediction module 215”) (¶76 “HD map system 100 stores objects or data structures representing lane elements”) (¶¶ 102-105 “online HD map system 110 organizes 1004 the verification records into groups based on locations (e.g., latitude and longitude coordinates). The locations can be determined from a current location of the vehicle . . . [f]or each group, the online HD map system 110 updates 1010 landmark objects based on the verification record types”) (Vig, ¶ 40 “surroundings of the road . . . curbs . . . precise information and/or labels for identifying and/or indicating a road edge (e.g., marking of a road edge, positioning of a road edge boundary, labeling of location parameters of a road edge, providing elevation information associated with a road edge, marking of a drivable surface boundary, etc. . . . Such identifying information, for example, enables the AV (e.g., a vehicle computing system of the AV, etc.) to use the AV map”) (Vig, ¶123 “provides one or more road edge boundary map layers based on identifying a road edge boundary . .  . map generation system 102 determines a road edge boundary by determining a non-drivable surface (e.g., sidewalks, embankments, dividers, a median, a traffic barrier, etc.)”) (Vig, ¶ 93 “map generation system 102 defines, classifies, and/or labels each area (e.g., pixel, cell, etc.) of an attribute of a roadway including . . . non-drivable surface . . . curb . . . objects . . . a structure . . . railway . . . in proximity to . . . a road”) (Vig, ¶¶ 107-108 “map generation system 102 may provide one or more surface normal vectors to a model as one or more inputs, such as, for example, an x-value, a y-value, and/or a z-value . . . a . 

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Vig and further in view of U.S. Patent Application 2019/0271550 to Breed et al. (“Breed”)
With respect to claims 7, 14 and 20, Wheeler in view of Vig fail to specifically disclose the predetermined format comprises field for a roadside barrier id, the roadside barrier id configured to uniquely identify the real world roadside barrier.   
Breed, from the same field of endeavor, discloses a predetermined format that comprises a field for a unique landmark ID for a specific type of landmark (¶ 91 “an accurate map database is created and continuously verified using probe vehicles and a remote station in the cloud that creates and updates the map database, and otherwise manages the map creation and updating process (e.g., via a computer program at the remote station). To facilitate this comparison, each landmark is tagged with a unique identifier, also performed by a computer program on the vehicle or at the remote station”) (¶¶146, 175, 178 “processor 68 assigns the unique identification to the new landmark by deriving the unique identification based on the selected type of type and anchor point specific to the selected type of landmark”; 182; claim 10). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to provide the roadside barrier catalogued in the predetermined format disclosed by Wheeler in view of Vig with a unique ID in order to facilitate matching with a remote HD map to effectively track, update, remove, etc. each object recognized by the probe vehicle (Breed, ¶¶ 91, 184-185).

Response to Arguments
With respect to the pending claims, Applicant's arguments filed have been fully considered but they are not persuasive.

With respect to the rejection of independent claims 1, 10 and 19 in view of the combined teachings of Lee, Sharp, Vig and Wheeler, Applicant argues 
Lee teaches capturing various attributes of a landmark, Lee is silent towards a claimed feature of using a predetermined data model and a predetermined data format corresponding to a 

Sharp does not does not overcome the shortcomings of Lee . . . Sharp teaches that a data element may include a type identifier that indicates to a remote computer whether the data element contains data components which correspond to major map features. See Col. 7, 11. 8-14. For example, when the type of data item a data component represents is a line, the data type identifier is set to 1, when the data component represents a circle, the data type identifier is set to 2, and when the data component represents a test string, the data type identifier is set to 20. See Col. 10, 11. 13-17. Thus, the type identifier does not correspond to a class of objects that may be observed, but rather indicates a dimensionality of the corresponding data item. In another example, the data type identifier is used to determine where data components start and end. See Col. 9, 11. 18-20. Thus, the type indicator may be used as a delimiter. In particular, Sharp does not teach that the type indicator corresponds to a particular format of the data element. Indeed, rather than using a particular data format for different types of data items, Sharp provides a type identifier along with the data such that the remote computer can figure out how to interpret the data provided based on the type identifier because a distinct data format is not used for each type identifier value. Therefore, Sharp is silent towards a claimed feature of using a predetermined data model and a predetermined data format corresponding to a roadside barrier observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one roadside barrier, as recited by claim 1.


Although Vig teaches about observing a road edge boundary, Vig is silent towards a claimed feature of using a predetermined data model and a predetermined data format corresponding to a roadside barrier observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one roadside barrier, as recited by claim 1

Wheeler is silent towards a claimed feature of using a predetermined data model and a predetermined data format corresponding to a roadside barrier observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one roadside barrier, as recited by claim 1

	(emphasis added)(Amend. 10-13). 
	The above arguments state that each of Lee, Sharp, Vig and Wheeler fails to disclose the limitation “using a predetermined data model and a predetermined data format corresponding to a roadside barrier observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one roadside barrier”.  However, Applicant merely argues each of Lee, Sharp, Vig and Wheeler separately fail to disclose the disputed claim limitations. In a 103 combination rejection, one cannot show nonobviousness “by attacking references individually” where the rejections are based on combinations of references.  In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing In re Keller, 642 F.2d 413, 425 (CCPA 1981)).  
	For example, with respect to the disputed limitation “using a predetermined data model and a predetermined data format corresponding to a roadside barrier observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one roadside barrier” 
Furthermore, Applicant has not addressed the cited portions of Lee and has not provided any reasoning, rationale or arguments as to why the cited portions do not disclose the particular claim limitations they address.  Merely pointing out certain claim features recited in independent claim 1 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument.   Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
For example, Applicant presents a characterization of Lee ¶66 (Amend. 10), but this paragraph was not cited in the office action to reject claim 1. 
Additionally, the combined teachings of Lee, Sharp, Vig and Wheeler disclose “the limitation using a predetermined data model and a predetermined data format corresponding to a roadside barrier observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one roadside barrier” based on the broadest reasonable interpretation.
For example, the specification fails to provide a limiting definition for “predetermined data model” and “predetermined data format”, but rather provides examples of what these limitations are configured to achieve.  See Spec. ¶¶150-151 (“The predefined and/or predetermined, standardized data model and predefined and/or predetermined standardized data formats are configured for efficient use of network bandwidth for the transmitting of the road information/ data . . . the predefined and/or predetermined standardized data structure comprises one or more observation portions”). In addition, the specification indicates the predetermined data model could be an “information/data packet ( ¶ 193-194 standardized data model and that is configured to be an efficient information/data packet so as to reduce the bandwidth needed to communicate the road information/ data such that road information/data may be automatically, efficiently, and timely provided by the vehicle apparatus 20 to the network apparatus 10 for use in maintaining and updating the digital map . . . the information/data regarding the change to the network may be encapsulated in a maplet that is configured to be an efficient information/data packet”)
Moreover, “corresponding to a roadside barrier observation class to encode road data corresponding to at least one of the one or more observations corresponding to that at least one roadside barrier” is exemplified in merely including an observation of observed environmental elements such as a roadside barrier in a predefined data structure, for example in a data type field in the data format (FIG. 10 “roadside barriers flag”). See id.; Spec. ¶145 (“a vehicle apparatus 20 may populate the fields of the data format for the observation for which the vehicle apparatus 20 has road information/data”) (¶188 “the predefined and/or predetermined, standardized format corresponding to the observation class traffic signal may comprise a roadside barrier id field”)
Lee discloses transmitting a maplet with a predetermined data format and predetermined data model of road data for transmission, and at least suggests the data is encoded despite Lee not using the term “encode”
(¶46-50 “transformation matrix for obtaining the position and orientation of the photographing device . . . generate a three dimensional local landmark map of the target area from the information included in the actual image . . . updating unit 140 may update the high definition map through comparison between the local landmark map and the portion corresponding to the target area in the high definition map” wherein a common predefined data model between the HD map and the vehicle message is necessary for any comparison)
(¶50 ICP algorithm . . . used for matching”)
(¶¶ 66-68 “map generation unit 130 extracts feature points in the actual image captured by the photographing device 110 to identify the attribute of the landmark and match the attribute with the three-dimensional position of the landmark whose attribute has been identified. In order to identify the attribute of the landmark, the local landmark map generation unit 130 may use a machine learning method such as a deep learning . . . map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark . . . identify the shape, type, purpose, etc . . . map generation unit 130 may provide the updating unit 140 with the three-dimensional position of the landmark, the covariance and attribute thereof”) 
comparison with a local landmark map . . . updating unit 140 may receive information about a landmark position, and a covariance and attribute thereof from the local landmark map generation unit 130 . . . new landmark added . . . deleted landmark removed”)
 (¶ 3 “features around the road such as a stop line, a sign, a traffic light, and a guardrail”) (¶¶ 4–5 “high definition map 1 can be generally generated using a three-dimensional point cloud data obtained while driving a real road with a mobile mapping system (MMS) vehicle equipped with a high definition sensor (RTK GPS, INS, LIDAR, etc.) . . . important information on driving of a vehicle, such as a lane, a stop line, a sign, a milestone, and the like, it may be expressed in detail in the form of a vector image. Referring to FIG. 1 . . . the periphery 3 of the road expressed in the form of a point cloud can be identified . . . the road and the periphery thereof may change from time to time . . . such change in the information need to be reflected quickly and accurately in the high definition map, it can be said that an effective update of the high definition map is very important”)
(¶74 “updating unit 140 may obtain a weight average of the plurality of new landmark positions received by reflecting the covariance. The updating unit 140 according to an embodiment may use a Kalman Filter to obtain the weight average of the received new landmark positions. By using the Kalman Filter to obtain the weight average of the new landmark positions sequentially in the order received, the computational speed can be increased and the storage space can be utilized more efficiently”) 
With respect to Sharp, as noted above, Applicant argues Sharp does not disclose an identifier corresponding to a class of objects or an indicator corresponding to a particular data format of a data element. 
It is important to note that with respect to the claim 1 limitation “using a predetermined data model and a predetermined data format corresponding to a[n] [roadside barrier] observation class to encode road data” (Sharp is not cited to disclose a roadside barrier), the specification indicates a correspondence of a class or type of object merely refers to populating a field in a data structure (i.e., FIG. 10; ¶151 “format 1010 may comprise a pose point flag field, GNSS point flag field, sign face flag field, road surface marking flag field, pole-like object flag field, construction marker flag field, traffic signal flag field, lane marking flag field, driving surface edge flag field, road side barrier flag field, and/or the like”)
Sharp explicitly discloses this feature as cited in the non-final office action. For example, Sharp explicitly discloses “data elements are generated 100 from other types of geographic data components. These include . . . supplementary GIS-related information such as . . . hospital locations . . . theme parks, garage services and any GIS data element identifier including a data type identifier, a grid reference, and possibly a size identifier. These enable determination of which transmitters the data element should be sent to ( as explained later), determination of which channel should be used for transmission to receiver devices, identification by a receiving device of the relevant map segment, and determination by the receiving device of whether the complete data element is received”) so that the receiver can identify information types (col. 9, ll. 1-10 “feature of the internal organisation of a data element, which is relevant to enabling receipt and processing of incomplete information is that data components within a data element are encoded in a progressive manner, with a plurality of independent data components following on from the header. It is possible to receive and process a header and a truncated body of a data element, since each component can then be matched to a map reference in the header”).  Moreover, like Applicants invention, as discussed above, the data structure corresponds to observation classes using field flags (col. 6, ll. 55-65 “data processing and routing component 30 is also responsible for identifying 90 a set of geographic data components which correspond to the major map features which are fundamental to generate an overview map representation. This set of data components may comprise, for example, locations of towns and cities, major trunk roads, airports, railways, coastline and country borders . . . this identification of major features is achieved by reference to flags included with the database entries for these data components in the database-i.e. a categorization of database entries is performed when data is added to the database”; col. 5, ll. 60-65 “stored data includes geographic information . . . local garage services and restaurants are examples of information for which geographic aspects of the information are important”; col. 7, ll. 4-64 “geographic data components . . . flagged as corresponding to major map features . . . type identifier. . . UKD1 to indicate country “UK” . . . data elements will be identified . . . by a remote computer 40, by reference to the GIS identifier . . . types of geographic components . . . data elements containing supplementary GIS-related information such as tourist information, hospital locations, traffic flow, theme parks, garage services, and any other information which has geographic aspects”).  
In addition, Wheeler explicitly discloses that the update messages include predetermined data models and predetermined data formats organizing various types of specific information in the form of a data packet that a size of the change packet”). 
Wheeler explicitly provides various other descriptions of predetermined data model and predetermined format messages, for example, using predetermined encoding formats that are decoded at the online HD map that are formatted to communicate vehicle location as well as message data compression, a predetermined data format to communicate discrepancies in a transmitted message and transmitting a predetermined data model:
(¶59 “vehicle 150 continually records sensor data 230 and encodes relevant portions for messages to the online HD map system 110 such as in response to requests for additional data of specific locations”);
(Wheeler, ¶ 68 “the online HD map system 110 and the vehicle computing system 120 use data compression techniques for being able to store and transfer map data thereby reducing storage and transmission costs”)
(Wheeler, ¶¶ 154-155 “Upon determining that there is a map discrepancy, the vehicle 150 encodes 1550 information describing the discrepancy in a message. The message, or update message, is described with greater detail in the earlier section with regard to the map discrepancy module 290”) 
(Wheeler, ¶ 37 “compressed format so that the data transmitted consumes less bandwidth”)
(1550, FIG. 15 “responsive to determining a discrepancy, encode information describing the discrepancy in a message”; ¶ 6)
(¶55 “Upon detecting a map discrepancy, the vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy, a magnitude of discrepancy, a discrepancy fingerprint to help identify duplicate discrepancy alert messages, a size of message, and so on”) 
	(¶59 “encodes relevant portions for messages to the online HD system such as in response to requests for additional data of specific locations”)
	(¶ 118 “vehicle 150 may apply one or more machine learning models to localize and identify all objects in the 3D representation. The vehicle 150 may provide the 3D representation to the online HD map system 110 or to another third party service for object detection”)
Finally, the “predetermined data format” claimed by Applicant merely corresponds to a roadside barrier observation class in that it includes a manner of distinguishing classes in the data format, which is taught by the combined teachings of Lee, Sharp, Vig and Wheeler as cited above. For example, the specification does not disclose the structure of a “maplet” varies for different types of observation data. Rather, the same maplet data structure is used for transmitting various observation classes and each observation class is merely indicated by a field in the maplet data structure (FIG. 10; ¶151 “format 1010 may comprise a pose point flag field, GNSS point flag field, sign face flag field, road surface marking flag field, pole-like object flag field, construction marker flag field, traffic signal flag field, lane marking flag field, driving surface edge flag field, road side barrier flag field, and/or the like”)(¶188 “the predefined and/or predetermined, standardized format corresponding to the observation class traffic signal may comprise a roadside barrier id field”). In addition, Applicant has not presented any arguments that the motivation to use the combined teachings of Lee, Sharp, Vig and Wheeler to reject claim 1 was improper or otherwise insufficient. Accordingly, Applicants arguments as to this point are unpersuasive.

With respect to the rejection of independent claims 1, 10 and 19 in view of the combined teachings of Mann and Vig, Applicant argues 
Mann, however, is silent with regard to a predetermined data format that corresponds to a observation class. Indeed, the Office Action is silent with regard to Mann teaching or suggesting a predetermined data format. (Office Action, Pages 20-21). Indeed, Mann is not concerned with encoding observations of particular observed items extracted from the ground model into a data format that is specific to an observation class. For example, Mann provides no indication or suggestion that the datagrams corresponding to a landmark has a different format from a datagram corresponding to a lane marking. (Mann, [0239]-[0241]). Thus, although, Mann teaches generating datagrams which are compressed snippets of map data, for transmitting the datagrams with minimal bandwidth, Mann is silent towards a claimed feature of using a predetermined data model and a predetermined data format corresponding to a roadside barrier observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one roadside barrier, as recited by claim 1

	First, it is important to note that the claims do not require “the datagrams corresponding to a landmark has a different format from a datagram corresponding to a lane marking” asserted as lacking in Mann. Furthermore, the claims do not require in general that different types of observation class require a different formats of data. Rather, the claims merely require “using a predetermined data model and a predetermined data
format corresponding to a roadside barrier observation class”.  
	For example, the specification does not disclose the structure of a “maplet” varies for different types of observation data. Rather, the same maplet data structure is used for transmitting various observation classes and each observation class is merely indicated by a field in the maplet data structure (FIG. 10; ¶151 “format 1010 may comprise a pose point flag field, GNSS point flag field, sign face flag field, road surface marking flag field, pole-like object flag field, construction marker flag field, traffic signal flag field, lane marking flag field, driving surface edge flag field, road side barrier flag field, and/or the like”). Thus, according to the specification, the same general data format is used for different observation classes wherein different observation classes are merely assigned a field within a common data format, for example, as shown in FIG. 10 below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Mann explicitly discloses a predetermined, predetermined data model and format corresponding to environmental element observations configured for efficient use of network bandwidth for the transmitting of the road information/ data, for example, in the disclosed datagram (maplet), which has a predetermined data model and format with fields corresponding to environmental element observations, which explicitly include indicating various object classes in the predetermined format (datagram) 
(¶47 “including information about landmarks associated with the local environment such as buildings, traffic signs, traffic lights, billboards . . . image content that is used to generate the local map representation, which in tum may be used to (globally) update or generate a reference map”) 
(¶58 “automatically detect or extract objects appearing in the images, a step of semantic segmentation may be performed in order to classify the elements of the images according to one or more of a plurality of different "object classes" . . . object classes are generally defined within the semantic segmentation algorithm, and may, for example, include object classes such as "road", "sky", "vehicle", "traffic sign", "traffic light", "lane marking", and so on. SegNet and PSPNet are both known algorithms that have been developed specifically for classifying images ofroad networks. Suitable object classes, such as those described above, are therefore already defined in these algorithms”)
(¶65 “landmark object feature may comprise any feature that is indicative or characteristic of the environment of the road network and that may be suitably and desirably incorporated into the local map representation, e.g. to facilitate the matching and/or aligning of the local map representation with a reference map section”, i.e., the object classes are transmitted in a predefined format so that a reference map in an online server can identify the object classes for matching/ aligning the two maps (¶43 “when such information is provided to the remote server, the remote server may then use the provided local map representation, or data indicative thereof, to generate a new reference map section and/or to update a reference map stored on the remote server”) 



(¶ 127-129 “extracting a secondary set of features, and using secondary set of features for the matching and aligning . . . types or objects such as traffic lights, traffic signs, trees, sewer covers, etc.”)
(FIG. 6, “vehicle environment semantic segmentation”; “landmark detection and recognition”; “landmark observation creation”; “observation datagram creation”) 
(¶¶ 239-240 “landmark shapes, orientations and images output from the landmark observation creation and the lane geometry can thus be output to an observation datagram creation module for generating "datagrams" (or "roadagrarns") that comprise localised map data, such as the lane and/or landmark observations described above, that has been extracted from the camera sensors, and that can be used e.g. for a localisation process and/or to update the HD map . . . datagrams may thus comprise the landmark observation creation data and/or the lane observation creation data output from the previous steps. Typically, the datagram will include both landmark and lane marking observations”)
Moreover, the fields for classes are used to upload the observation class to a global map, wherein the classes are required to match corresponding classes in the global map in order to update (¶¶ 242-253 “A successfully matched local map contains valuable data that can contribute to the creation and/or the maintenance & updating process of a global-scale reference map . . . Selected source data . . . classification masks and detected high level features is bundled as a map creation & map update package and scheduled for transfer to the map creation process The supplied data may be selected according to map creation and updating needs, i.e. for the purpose of filling unmapped or out-dated areas of the global-scale reference map”). 
In addition, datagram includes predetermined fields for detected object classification transmitted and sent for a global map update, including explicitly teaching an observation class or type ” (¶ 59-65  “each pixel is allocated an object class vector, with the vector elements representing the likelihood (or probability) for that pixel belonging to each of the multiple different object classes . . . elements in the image corresponding to a certain object class may be extracted then processed separately from the other elements. For instance, in order to create a landmark observation feature, as described further below, the system will generally only need to consider pixels or groups of pixels that have been allocated a "landmark" type object class. (lt will be understood that the semantic segmentation may not, and typically will not, contain a general "landmark" class, but rather a number of classes such as a "building" class, a "traffic sign" class, etc., that are each generally indicative of different types of to facilitate the matching and/or aligning of the local map representation with a reference map section . . . traffic lights”) (¶ 66 “the landmark object features may be detected using the object class or classes allocated by the vehicle environment semantic segmentation . . . allocated an object class . . . semantic segmentation may be used directly to detect and identify various landmark objects within the image(s). For instance, using the object classes (or class vectors) determined during the semantic segmentation, any regions (or pixels) of interest in the image, e.g. that have been allocated a landmark object class, can be extracted from the image. The region or regions of interest may then be further processed in order to detect the boundaries of the one or more landmarks in a, or each, image. For instance, for each image that is being processed, a list of one or more bounding areas may be generated containing the detected one or more landmarks”) (¶ 69 “file describing content can be generated for inclusion into the local map representation”) (¶ 127-129 “extracting a secondary set of features, and using secondary set of features for the matching and aligning . . . types or objects such as traffic lights, traffic signs, trees, sewer covers, etc.”).  
Accordingly, Mann discloses generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to various particular observation classes. Mann also teaches these observation classes can include classification of any observed environmental element, which at least suggests observation classes for roadside barriers (¶ 65 “image content will generally include whatever objects are within the field of view of the camera”). 
The teachings of secondary reference Vig are used in the combination rejection to disclose that one of these one of these recognized environmental elements that can be observed is a type or class of roadside barrier, i.e., (¶ 5 “automated road edge boundary detection”) (¶ 40 “surroundings of the road . . . curbs . . . precise information and/or labels for identifying and/or indicating a road edge (e.g., marking of a road edge, positioning of a road edge boundary, labeling of location parameters of a road edge, providing elevation information associated with a road edge, marking of a drivable surface boundary, etc. . . . Such identifying information, for example, enables the AV (e.g., a vehicle computing system of the AV, etc.) to use the AV map”) (¶123 “provides one or more road edge boundary map layers based on identifying a road edge boundary . .  . map generation system 102 determines a road edge boundary by determining a non-drivable surface (e.g., sidewalks, embankments, dividers, a median, a traffic barrier, etc.)”) (¶ 93 “map generation system 102 defines, classifies, and/or labels each area (e.g., pixel, cell, etc.) of an attribute of a roadway including . . . non-drivable surface . . . curb . . . objects . . . a structure . . . railway . . . in proximity to . . . a road”) (¶¶ 107-108 “map generation system 102 may provide one or more surface normal vectors to a model as one or more inputs, such as, for example, an x-value, a y-value, and/or a z-value . . . a second indicator for identifying where the angle of the surface normal is at a large angle (e.g., a curb edge, embankment, etc.).”) (¶ 110 “road edge boundary classification . . . road edge boundaries labeled to a curb”) (¶ 53 “feature data associated with features of the roadway (e.g., a section of a road edge boundary . . . lateral regions (e.g., left and right road edge boundaries of a road in the roadway, etc.) . . . location of features . . . real objects . . . curbs”) (¶ 44 “automatically determining a road edge boundary based on location and/or pose data associated with one or more traversals of a roadway by one or more vehicles and/or providing road edge boundary information in an AV map for map production”) (¶ 44 “map can be connected together in a polyline associated with the road edge boundary to more effectively enable more accurate and more efficient road edge identification of a roadway of a geographic location, to provide improved coverage of the road edge boundaries for a roadway, and to provide more accurate boundary information and/or signals . . . (e.g., to label, to annotate, to position, to orient, etc.)”) (¶ 49) (¶¶ 92-93 “classifying, and/or labeling one or more attributes of the roadway . . . an edge of a roadway . . . map generation system 102 generates a prediction score of a road edge boundary classification for each element of a plurality of elements of the matrix of the image”) wherein the roadside barrier class is modeled in a data structure (i.e., ¶112) used in a maplet for updating an HD map (¶ 84), as cited in the non-final office action. Accordingly, Applicants arguments as to this point are unpersuasive. 

With respect to the rejection of independent claims 1, 10 and 19 in view of the combined teachings of Wheeler and Vig, Applicant argues “Wheeler and Vig are silent towards a claimed feature of using a predetermined data model and a predetermined data format corresponding to a roadside barrier observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one roadside barrier, as recited by claim 1” (Amend. 16). 
However, such an assertion merely amounts to a conclusory statement since no rationale, logic, evidence or reasoning is used to rebut the specifically cited portions of Wheeler and Vig with any particularity. In addition, merely pointing out certain claim features recited in independent claim 1 and nakedly asserting that none of the 
Here, Applicant merely argues each of Vig and Wheeler separately fail to disclose the disputed claim limitations. In a 103 combination rejection, one cannot show nonobviousness “by attacking references individually” where the rejections are based on combinations of references.  In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing In re Keller, 642 F.2d 413, 425 (CCPA 1981)).  Accordingly, Applicant has failed to address the combination rejection such that the argument is insufficient to rebut the prima facie case of obviousness presented in the non-final office action. 
In addition, Wheeler explicitly discloses “using a predetermined data model and a predetermined data format corresponding to a . . . observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one observation class
 (¶157 “In an embodiment, the vehicles follow a handshake protocol with the online HD map system. A vehicle sends a message after travelling a fixed amount of distance, say X miles, whether or not the vehicle detects a map discrepancy. The message includes various types of information including an identifier for the vehicle, a timestamp indicating the time the message was sent, information describing the coarse route traveled (for example, using latitude/longitude coordinates sampled at a fixed interval (e.g., 200 m), if lane elements were traversed (i.e., driven over existing region in the map) the message includes a list of traversed lane element IDs, information describing a scope of change if any (what type of change and how big), a change fingerprint (to help identify duplicate changes), and a size of the change packet”). 
Wheeler explicitly provides various other descriptions of predetermined data model and predetermined format messages, for example, using predetermined encoding formats that are decoded at the online HD map 
(¶59 “vehicle 150 continually records sensor data 230 and encodes relevant portions for messages to the online HD map system 110 such as in response to requests for additional data of specific locations”);
(Wheeler, ¶ 68 “the online HD map system 110 and the vehicle computing system 120 use data compression techniques for being able to store and transfer map data thereby reducing storage and transmission costs”)
(Wheeler, ¶¶ 154-155 “Upon determining that there is a map discrepancy, the vehicle 150 encodes 1550 information describing the discrepancy in a message. The message, or update message, is described with greater detail in the earlier section with regard to the map discrepancy module 290”) 
(Wheeler, ¶ 37 “compressed format so that the data transmitted consumes less bandwidth”)
(1550, FIG. 15 “responsive to determining a discrepancy, encode information describing the discrepancy in a message”; ¶ 6)
(¶55 “Upon detecting a map discrepancy, the vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy, a magnitude of discrepancy, a discrepancy fingerprint to help identify duplicate discrepancy alert messages, a size of message, and so on”) 
	(¶59 “encodes relevant portions for messages to the online HD system such as in response to requests for additional data of specific locations”)
	(¶ 118 “vehicle 150 may apply one or more machine learning models to localize and identify all objects in the 3D representation. The vehicle 150 may provide the 3D representation to the online HD map system 110 or to another third party service for object detection”)
	Vig was cited to disclose the observation class could be a roadside barrier. Applicant has not presented any arguments that the cited portions of Vig fail to disclose that an observation class can be a roadside barrier. Accordingly, Applicants arguments as to this point are unpersuasive. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant does not provide a limiting definition for the limitation “roadside barrier”, but provides several examples of what a roadside barrier can be wherein a roadside barrier can include discontinuous objects such as poles, low height objects such as curbs, and even “unknown” objects (i.e., ¶185: “In various embodiments, roadside barriers are defined as guard rails, embankments, road wall, and similar continuous solid boundaries located along the outer edge of a road way. In an example embodiment, a roadside barrier has a height of at least a minimum height above the road surface. In an example embodiment, the minim height is 50 cm. In an example embodiment, roadside barriers include an agglomeration of closely spaced pole-like objects ( e.g., a set of pole-like objects that are less than the pole-like object minimum separation distance apart”; ¶ 188 “a type corresponding to the roadside barrier 1902. For example, in an example embodiment, the value of the type field may be guard rail, Jersey barrier, curb, wall, fence, unknown, and/or the like”) 
        2 Applicant does not provide a limiting definition of “header” or “header data format” but merely describes an extensive list of examples of the kind of information it can include such as (¶¶152–156 “the header comprises elements”; “Sensor Data Request Interface (SDRI) format identifier (ID) field”; “a compression factor field”; a coordinated universal time (UTC) time offset field”; “trajectory type and observation class flag fields”; “a pose point flag field, GNSS point flag field, sign face flag field, road surface marking flag field, pole-like object flag field, construction marker flag field, traffic signal flag field, lane marking flag field, driving surface edge flag field, road side barrier flag field, and/or the like”; “fields corresponding to positions and/or locations provided by the maplet”; “a coordinate system used by the vehicle apparatus 20 to provide positions and/or locations, standard deviations relevant to one or more positions and/or locations, and/or the like”; “coordinates of the pose points”; “GNSS antennae to VCS offset field, the value of which is a three dimensional vector originating at the antennae of the GNSS sensor”; “a vector/array comprising standard deviations for longitudinal (x), lateral (y), and vertical (z) pose point coordinates”; “a GNSS standard deviation field, the value of which indicates the standard deviations for the [X, Y, Z] coordinates of the GNSS sensor (of the sensors 29; e.g., in meters) relative to a planimetric mapping coordinate system such as Geodetic or local Cartesian mapping coordinate systems”; “a lane marking standard deviation field, the value which is an array and/or list of the standard deviations of the longitudinal (x), lateral (y), and vertical (z) lane markings sample points relative to the VCS coordinate system”; “pose points drift rate field”; “an orientation type field, the value of which indicates if the rotation of the VCS coordinate system to its associated local coordinate system (LCS) system is given as Euler angles or quaternions”; “Euler rotation order field”; “a quaternion order field”). The header is also identified as “header data format 1010” shown in FIG. 10A along with “pose points portion” and “roadside barriers portion”. The header and additional portions make up the entire maplet as shown in FIG. 10A and the “pose points portion” and “roadside barriers portion” which appear to be additional data related to the header data. In FIG. 10A, the header data is not shown as having any particular structure for the subset of data contained therein different than the pose points or roadside barrier portions, such that it is merely an additional subset of data included in the maplet. Accordingly, under a broadest reasonable interpretation, header data is interpreted as a subset of data including the types of information listed as examples above. 
        
        3 Applicant does not provide a limiting definition of “header” or “header data format” but merely describes an extensive list of examples of the kind of information it can include such as (¶¶152–156 “the header comprises elements”; “Sensor Data Request Interface (SDRI) format identifier (ID) field”; “a compression factor field”; a coordinated universal time (UTC) time offset field”; “trajectory type and observation class flag fields”; “a pose point flag field, GNSS point flag field, sign face flag field, road surface marking flag field, pole-like object flag field, construction marker flag field, traffic signal flag field, lane marking flag field, driving surface edge flag field, road side barrier flag field, and/or the like”; “fields corresponding to positions and/or locations provided by the maplet”; “a coordinate system used by the vehicle apparatus 20 to provide positions and/or locations, standard deviations relevant to one or more positions and/or locations, and/or the like”; “coordinates of the pose points”; “GNSS antennae to VCS offset field, the value of which is a three dimensional vector originating at the antennae of the GNSS sensor”; “a vector/array comprising standard deviations for longitudinal (x), lateral (y), and vertical (z) pose point coordinates”; “a GNSS standard deviation field, the value of which indicates the standard deviations for the [X, Y, Z] coordinates of the GNSS sensor (of the sensors 29; e.g., in meters) relative to a planimetric mapping coordinate system such as Geodetic or local Cartesian mapping coordinate systems”; “a lane marking standard deviation field, the value which is an array and/or list of the standard deviations of the longitudinal (x), lateral (y), and vertical (z) lane markings sample points relative to the VCS coordinate system”; “pose points drift rate field”; “an orientation type field, the value of which indicates if the rotation of the VCS coordinate system to its associated local coordinate system (LCS) system is given as Euler angles or quaternions”; “Euler rotation order field”; “a quaternion order field”). The header is also identified as “header data format 1010” shown in FIG. 10A along with “pose points portion” and “roadside barriers portion”. The header and additional portions make up the entire maplet as shown in FIG. 10A and the “pose points portion” and “roadside barriers portion” which appear to be additional data related to the header data. In FIG. 10A, the header data is not shown as having any particular structure for the subset of data contained therein different than the pose points or roadside barrier portions, such that it is merely an additional subset of data included in the maplet. Accordingly, under a broadest reasonable interpretation, header data is interpreted as a subset of data including the types of information listed as examples above. 
        
        4 See Id.